Citation Nr: 1403687	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-31 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.  His decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In November 2012, the Veteran described events in service that relate to his claim.  Efforts must be made to obtain records of these events.  Records referred to by the Veteran of treatment at the Knoxville VA medical center (VAMC) must also be obtained.  Finally, a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records related to events described by the Veteran in the November 2012 Form 9, including the Veteran's personnel file, and associate them with the claims file.  Document in the claims file all attempts to locate such records and if they are not obtained, explain in writing why further attempts would be futile.  Notify the Veteran and his representative appropriately.

2.  Obtain and associate with the claims file records of treatment of the Veteran at the Knoxville VAMC from 2001 to 2004.  Obtain records of treatment of the Veteran at the Jackson VAMC and the Greenville community-based outpatient clinic from January 2000 to December 2005, May 2011 to September 2011, and since May 2012.  Document all inquiries and responses in the claims file.

3.  After completing the above development and associating all obtained documents with the claims file, schedule the Veteran for aVA examination with an examiner who has not previously examined the Veteran.  The examiner is asked to:

(a)  Review the claims file and state that it was reviewed. 

(b)  Examine the Veteran and provide opinions as to whether:

(i)  It is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension had onset during or was caused by the Veteran's service. 

(ii)  It is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension was caused by the Veteran's exposure to herbicides (Agent Orange).

(iii)  It is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension was caused by the Veteran's diabetes or depression.

(iv)  It is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is permanently worsened beyond its natural progression by the Veteran's diabetes or depression.  If hypertension is permanently worsened by diabetes or depression, provide an opinion as to the extent of the worsening.

(c)  Provide a full explanation of reasoning for any opinion based on the specific facts in this case, including any symptoms or events during or after service described by the Veteran, and any medical literature. If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

4.  After completing the above development and any other development deemed appropriate, readjudicate the claim that is the subject of this Remand.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

